Myrick, J.:
This is an appeal from a judgment and order denying a motion for a new trial in a street assessment case. The appellant, Quackenbush, presents three points for our consideration, viz.:
1. The resolution of intention was not signed by the clerk.
Upon this point the testimony of the clerk of the Board of Supervisors was:
“ I have adopted a form for my signature; there is a printed signature adopted by me for all resolutions and orders. The name John A. Bussell is as you see printed at the bottom of the paper. I never actually signed it, but I adopted the printed signature. I always kept blanks for resolutions in my office with my signature printed at the bottom for convenience.” He further testified that when the resolution in question was adopted by the Board he filled in the date and placed it in the proper place, and caused it to be published in the proper papers. The act in question says, “ signed by the clerk.” We see no objection to the clerk adopting a printed signature.
2. The demand was for an excessive amount, because the item of thirty-two dollars and ninety cents for printing was improperly included, not being a charge upon the property, and because the gross amount demanded was in excess of the sum of the several items.
This point is not well taken, being made in this Court for the first time. (Deady v. Townsend, 57 Cal. 298.)
3. The diagram was defective, containing no sufficient description of the property. This point is not well taken under the decision in Whiting v. Quackenbush, 54 Cal. 306.
Judgment and order affirmed.
Sharpstein, J., Morrison, C. J., Ross, J., and Thornton, J., concurred.